Name: Council Decision (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAMÃ RCA)
 Type: Decision
 Subject Matter: international security;  Africa;  cooperation policy;  defence;  European construction
 Date Published: 2015-01-20

 20.1.2015 EN Official Journal of the European Union L 13/8 COUNCIL DECISION (CFSP) 2015/78 of 19 January 2015 on a European Union CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy (the High Representative), Whereas: (1) By letter dated 10 September 2014, the Chef de l'Ã tat de Transition of the Central African Republic (CAR) invited the Union to prolong the European Union military operation in the Central African Republic (EUFOR RCA) and to a post-EUFOR engagement with a view to supporting the Central African Armed Forces (FACA). (2) In its conclusions of 17 and 18 November 2014, the Council recognised the need for common approaches with the UN in the CAR in the reform of its security forces, including the armed forces, in order to stabilise the situation in support of the political process. In this regard, it acknowledged the added value of a potential further role for the Union in the reform of the security sector, in support of UN efforts, while ensuring local buy-in. (3) On 15 December 2014, the Council approved a Crisis Management Concept on a possible Union CSDP military advisory mission in the CAR to contribute to the reform of the FACA. (4) By letter dated 16 January 2015, the Chef de l'Ã tat de Transition of the CAR invited the Union to deploy an EU military advisory mission in the CAR. (5) EUMAM RCA should deploy as rapidly as possible to Full Operating Capability (FOC). (6) The Political and Security Committee (PSC) should exercise, under the responsibility of the Council and of the High Representative, political control over the Union CSDP military advisory mission, provide it with strategic direction and take the relevant decisions in accordance with the third paragraph of Article 38 of the Treaty on European Union (TEU). (7) It is necessary to negotiate and conclude international agreements relating to the status of EU units and personnel and to the participation of third States in Union missions. (8) Pursuant to Article 41(2) TEU, and in accordance with Council Decision 2011/871/CFSP (1) which establishes a mechanism to administer the financing of the common costs of Union operations having military or defence implications, the operational expenditure arising from this Decision, which has military or defence implications, is to be borne by the Member States. (9) In accordance with Article 5 Protocol No 22 on the position of Denmark annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and implementation of decisions and actions of the Union which have defence implications. Consequently, Denmark is not participating in the adoption of this Decision, is neither bound by it nor subject to its application, and does not participate in the financing of this mission, HAS ADOPTED THIS DECISION: Article 1 Mission 1. The Union shall conduct a CSDP Military Advisory Mission in the Central African Republic (EUMAM RCA) to support the CAR authorities in the preparation of the upcoming Security Sector Reform by assisting the FACA to manage their existing situation and to build the capacity and quality needed to meet the goal of a future modernised, effective and accountable FACA. It shall concentrate its action in the Bangui area. 2. EUMAM RCA shall operate in accordance with the political, strategic, politico-military objectives as set out in the Crisis Management Concept approved by the Council on 15 December 2014. Article 2 Appointment of the EU Mission Commander 1. Brigadier General Dominique LAUGEL is hereby appointed EU Mission Commander of EUMAM RCA (the Mission Commander). 2. The Mission Commander shall exercise the functions of EU Operation Commander and EU Force Commander. Article 3 Designation of the Mission Headquarters 1. The Mission Headquarters of EUMAM RCA shall be located in Bangui, CAR. It shall perform the functions of both Operational Headquarters and Force Headquarters. 2. The Mission Headquarters shall include a support cell in Brussels. Article 4 Planning and launch of EUMAM RCA 1. The Rules of Engagement required for the preparatory phase of EUMAM RCA shall be approved by the Council as soon as possible after the adoption of this Decision. 2. EUMAM RCA shall be launched by a Council Decision on the date recommended by the Mission Commander once it has reached its Initial Operating Capability (IOC), following approval of the Mission Plan and, if required, of additional Rules of Engagement. Article 5 Political control and strategic direction 1. Under the responsibility of the Council and of the High Representative, the PSC shall exercise the political control and strategic direction of EUMAM RCA. The Council hereby authorises the PSC to take the relevant decisions in accordance with Article 38 TEU. This authorisation shall include the powers to amend the planning documents, including the Mission Plan and the Rules of Engagement. It shall also include the power to take decisions on the appointment of subsequent Mission Commanders. The powers of decision with respect to the objectives and termination of EUMAM RCA shall remain vested in the Council. 2. The PSC shall report to the Council at regular intervals. 3. The PSC shall, at regular intervals, receive reports from the chairman of the EU Military Committee (EUMC) regarding the conduct of EUMAM RCA. The PSC may invite the Mission Commander to its meetings, as appropriate. Article 6 Military direction 1. The EUMC shall monitor the proper execution of EUMAM RCA conducted under the responsibility of the Mission Commander. 2. The EUMC shall, at regular intervals, receive reports from the Mission Commander. It may invite the Mission Commander to its meetings, as appropriate. 3. The chairman of the EUMC shall act as the primary point of contact with the Mission Commander. Article 7 Consistency of the Union's response and coordination 1. The High Representative shall ensure the implementation of this Decision and its consistency with the Union's external action as a whole, including the Union's development programmes and its humanitarian assistance. 2. Without prejudice to the chain of command, the Mission Commander shall receive local political guidance from the Head of the Union Delegation in Bangui. 3. The High Representative, assisted by the European External Action Service (EEAS) shall act as the primary point of contact with the UN, the CAR authorities and neighbouring countries, the African Union (AU), the Economic Community of Central African States (ECCAS), as well as with other relevant international and bilateral actors. 4. The coordination arrangements between the Mission Commander, the Union actors and local key strategic partners relevant to the operation shall be defined in the Mission Plan. Article 8 Participation by third States 1. Without prejudice to the Union's decision-making autonomy and its single institutional framework, and in accordance with the relevant guidelines of the European Council, third States may be invited to participate in EUMAM RCA. 2. The Council hereby authorises the PSC to invite third States to offer contributions and to take the relevant decisions on the acceptance of proposed contributions, upon the recommendation of the Mission Commander and the EUMC. 3. Detailed arrangements for the participation by third States shall be the subject of agreements concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 of the Treaty on the Functioning of the European Union (TFEU). Where the Union and a third State have concluded an agreement establishing a framework for the latter's participation in crisis management missions of the Union, the provisions of such an agreement shall apply in the context of EUMAM RCA. 4. Third States making significant military contributions to EUMAM RCA shall have the same rights and obligations in terms of the day-to-day management of EUMAM RCA as Member States participating in EUMAM RCA. 5. The Council hereby authorises the PSC to take the relevant decisions on the setting-up of a Committee of Contributors, should third States provide significant military contributions. Article 9 Status of EU-led personnel The status of EU-led units and personnel, including the privileges, immunities and further guarantees necessary for the fulfilment and smooth functioning of their mission, shall be the subject of an agreement concluded pursuant to Article 37 TEU and in accordance with the procedure laid down in Article 218 TFEU. Article 10 Financial arrangements 1. The common costs of EUMAM RCA shall be administered in accordance with Decision 2011/871/CFSP. 2. The financial reference amount for the common costs of EUMAM RCA shall be EUR 7,9 million. The percentage of the reference amount referred to in Article 25(1) of Decision 2011/871/CFSP shall be 50 % and the percentage for commitment referred to in Article 32(3) of Decision 2011/871/CFSP shall be 70 %. Article 11 Project cell 1. EUMAM RCA shall have a project cell for identifying and implementing projects, to be financed by Member States or third States, which are consistent with its objectives and contribute to the delivery of the mandate. 2. Subject to paragraph 3, the Mission Commander shall be authorised to seek recourse to financial contributions from the Member States or third States in order to implement projects identified as supplementing EUMAM RCA's other actions in a consistent manner. In such a case, the Mission Commander shall conclude an arrangement with those States, covering in particular the specific procedures for dealing with any complaint from third parties concerning damage caused as a result of acts or omissions by EUMAM RCA in the use of the funds provided by those States. Under no circumstances shall the Union or the High Representative be held liable by contributing States as a result of acts or omissions by EUMAM RCA in the use of the funds provided by those States. 3. The PSC shall agree on the acceptance of a financial contribution from third States to the project cell. Article 12 Release of information 1. The High Representative shall be authorised to release to the third States associated with this Decision, as appropriate and in accordance with the needs of EUMAM RCA, EU classified information generated for the purposes of EUMAM RCA, in accordance with Council Decision 2013/488/EU (2), as follows: (a) up to the level provided in the applicable Security of Information Agreements concluded between the Union and the third State concerned; or (b) up to CONFIDENTIEL UE/EU CONFIDENTIAL level in other cases. 2. The High Representative shall also be authorised to release to the UN and the AU, in accordance with the operational needs of EUMAM RCA, EU classified information up to RESTREINT UE/EU RESTRICTED level which is generated for the purposes of EUMAM RCA, in accordance with Decision 2013/488/EU. Arrangements between the High Representative and the competent authorities of the UN and the AU shall be drawn up for that purpose. 3. In the event of a specific and immediate operational need, the High Representative shall also be authorised to release to the host State any EU classified information up to RESTREINT UE/EU RESTRICTED level which is generated for the purposes of EUMAM RCA, in accordance with Decision 2013/488/EU. Arrangements between the High Representative and the competent authorities of the host State shall be drawn up for that purpose. 4. The High Representative shall be authorised to release to the third States associated with this Decision any EU non-classified documents connected with the deliberations of the Council relating to EUMAM RCA and covered by the obligation of professional secrecy pursuant to Article 6(1) of the Council's Rules of Procedure (3). 5. The High Representative may delegate such authorisations, as well as the ability to conclude the arrangements referred to in this Article, to EEAS officials and/or to the Mission Commander. Article 13 Entry into force and termination 1. This Decision shall enter into force on the date of its adoption. 2. EUMAM RCA shall end no later than 12 months after having reached FOC. 3. This Decision shall be repealed as from the date of closure of the Mission Headquarters in accordance with the plans approved for the termination of EUMAM RCA, and without prejudice to the procedures regarding the audit and presentation of the accounts of EUMAM RCA, as laid down in Decision 2011/871/CFSP. Done at Brussels, 19 January 2015. For the Council The President F. MOGHERINI (1) Council Decision 2011/871/CFSP of 19 December 2011 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (OJ L 343, 23.12.2011, p. 35). (2) Council Decision 2013/488/EU of 23 September 2013 on the security rules for protecting EU classified information (OJ L 274, 15.10.2013, p. 1). (3) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).